Examiner’s Comments
Note:  Examiner John Mabry has acquired the prosecution of the instant application from Examiner John Kenyon.

Search
A new STN search was performed on amended claims dated 6/26/20.  Additional classification and inventors searches were performed (searches of record).

Response to Arguments
Objection
Applicant’s objection to the phrase “wherein the extracting comprising” with respect to claim 56 has been withdrawn due to cancelling claim 56.

Rejections
35 USC §112, written description rejection of claims 59, 63-64 and 73 over unsupported claim language (new matter) has been withdrawn in view of amendment to claim 59 and cancellation of claims 63, 64 and 73.
35 USC §112, indefiniteness rejection of claim 64 has been withdrawn in view of cancellation of claim 64.
35 USC §102, anticipatory rejection of claims 57, 60-62, 69 and 75 over WO 2010/120939 have been overcome in view of amendment to claim 57.  Claim language of previous claim 70 (objection) was incorporated into claim 57.


Status of the Claims
Claims 1-56, 63, 64, 70 and 73 are cancelled.
Claims 57-62, 65-69, 71, 72 and 74-76 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571) 270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JOHN MABRY/
Primary Examiner
Art Unit 1625